Award affirmed, with costs to the State Industrial Board, on the authority of Matter of Bervilacqua v. Clark (225 App. Div. 190; affd., 250 N. Y. 589); Przekop v. Ramapo Ajax Corp. (214 App. Div. 512); Matter of Hobertis v. Columbia Shirt Co. (186 id. 397). All concur, except Hinman, J., who dissents and votes to reverse award and remit claim to the Board to make proper allowance for claimant’s previous defect in vision, since the accident did not result in the physical loss of the eye (Workmen’s Comp. Law, § 15, subd. 3, ]f e)$  as in the Bervilacqua case, and a new question is presented which ought to be reviewed in the Court of Appeals.